Motion of Six Law Professors, et al. for leave to file a brief as amici curiaegranted. Motion of Neighborhood Enterprises, Inc., et al. for leave to file a brief as amici curiaegranted. On petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Fourth Circuit for further consideration in light of Reed v. Town of Gilbert,576 U.S. ----, 135 S.Ct. 2218, ---L.Ed.2d ---- (2015).